J-S81040-18

                                   2019 PA Super 83

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN SMITH                                 :
                                               :
                       Appellant               :   No. 554 MDA 2018

            Appeal from the Judgment of Sentence February 20, 2018
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                        No(s): CP-35-CR-0000119-2017


BEFORE:      STABILE, J., DUBOW, J., and STEVENS*, P.J.E.

OPINION BY STEVENS, P.J.E.:                             FILED MARCH 20, 2019

       Appellant John Smith appeals the judgment of sentence entered by the

Court of Common Pleas of Lackawanna County after a jury convicted Appellant

of indecent assault of a minor less than 13 years of age, corruption of minors,

simple assault, and endangering the welfare of a child (EWOC).1 After careful

review, we affirm.

       The lower court summarized the factual background of this case as

follows:

             The charges in this case arose between September 1, 2016
       and January 2017. The victim in this case began taking karate
       lessons at [Appellant’s] karate studio when he was four or five
       years old. In September of 2016, the victim, who was then nine
       years old, began taking private archery lessons from [Appellant]
       as well. During these lessons, [Appellant] played truth or dare
       with the child. On some occasions when the child chose dare,
____________________________________________


1 18 Pa.C.S.A. §§ 3126(a)(7), 6301(a)(1)(ii), 2701(a)(1), and 4304(a)(1),
respectively. The charges of indecent assault, corruption of minors, and
EWOC were all graded as third-degree felonies.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S81040-18


      [Appellant] had him remove all of his clothing and when the victim
      was naked, [Appellant] spanked his bare buttocks while he
      climbed a metal pole. When [Appellant] spanked the child, he
      gave the child the option of choosing 10 hard or 50 soft spankings,
      but told him that if he chose hard, it would make him tougher.
      This occurred numerous times. [Appellant] told the victim not to
      tell his parents because they were not a part of the karate
      brotherhood.

Trial Court Opinion, 6/6/18, at 1-2.

      On   November     14,    2017,   a   jury   convicted   Appellant   of   the

aforementioned charges.       On February 20, 2018, the trial court sentenced

Appellant to one to three years’ imprisonment for the indecent assault charge,

1½ to 4 years’ imprisonment for the corruption of minors charge, 6 months

to 2 years’ imprisonment for the simple assault charge, and 3½ to 7 years’

imprisonment for the EWOC charge.          As all sentences were consecutive,

Appellant received an aggregate sentence of 6½ to 16 years’ imprisonment.

      On February 27, 2018, Appellant filed a post-sentence motion, which

the lower court subsequently denied.       Appellant filed a timely appeal and

complied with the lower court’s direction to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).

      Appellant raises the following issues on appeal:

      1. Did the Commonwealth fail to present sufficient evidence to
         establish, beyond a reasonable doubt, that Appellant caused
         bodily injury, as defined in 18 Pa.C.S.A. § 2301, or possessed
         the mens rea on the charge of simple assault?

      2. Did the trial court err or abuse its discretion in admitting the
         testimony of Ms. Fortney in finding her qualified to testify as an
         expert in the dynamics of and a victim’s response to sexual
         abuse, over the objection of counsel on her qualifications and
         to testify in a manner which included an opinion or bolstered

                                       -2-
J-S81040-18


         the credibility of the complainant, in violation [of] 42 Pa.C.S.A.
         § 5920(b)(3)?

      3. Did the trial court err or abuse its discretion in striking juror
         #1, after the jury had been sworn and impaneled and
         testimony had commenced, based upon an equivocal and non-
         disqualifying juvenile adjudication?

      4. Did the trial court err or abuse its discretion in restricting the
         direct examination of a witness, Lisa Kiernan, on whether, as a
         parent, she observed anything regarding the karate classes or
         conduct of Appellant which caused her to be suspicious?

      5. Did the trial court impose an illegal sentence on the charge of
         corruption of minors, graded as a felony of the third degree,
         where the jury was not instructed on the element of “course of
         conduct” and could not find all elements of the offense to be
         proven beyond a reasonable doubt?

      6. Did the trial court abuse its discretion by imposing manifestly
         excessive sentences within and, also, beyond the aggravated
         range of the Pennsylvania Sentencing Guidelines, by failing to
         consider the relevant sentencing criteria, considering factors
         already accounted for in the charged crimes and the
         Pennsylvania Sentencing Code and Guidelines, considering
         inaccurate information, failing to consider mitigating
         circumstances and, as a result, failing to place sufficient
         reasons on the record to justify the sentences imposed?

Appellant’s Brief, at 3.

      We first review Appellant’s challenges to the sufficiency of the evidence

supporting his simple assault conviction. Our standard of review is as follows:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant's guilt may be

                                      -3-
J-S81040-18


       resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be
       drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proving every element of the crime
       beyond a reasonable doubt by means of wholly circumstantial
       evidence. Moreover, in applying the above test, the entire record
       must be evaluated and all evidence actually received must be
       considered. Finally, the finder of fact [,] while passing upon the
       credibility of witnesses and the weight of the evidence produced
       is free to believe all, part or none of the evidence.

Commonwealth v. Davison, 177 A.3d 955, 957 (Pa.Super. 2018) (quoting

Commonwealth v. Talbert, 129 A.3d 536, 542–43 (Pa.Super. 2015)).

       Appellant was charged under Section 2701(a)(1) of the Crimes Code,

which provides that a person may be convicted of simple assault if he

“attempts to cause or intentionally, knowingly, or recklessly causes bodily

injury to another.” 18 Pa.C.S.A. § 2701(a)(1). Specifically, Appellant claims

there was insufficient evidence to show he caused the victim bodily injury.2

       This Court set forth a thorough discussion of the definition of “bodily

injury” in Commonwealth v. Marti, 779 A.2d 1177 (Pa.Super. 2001):

             In [Commonwealth v.] Wertelet, [696 A.2d 206
       (Pa.Super. 1997),] we noted that the Crimes Code definition of
       bodily injury as “impairment of physical condition or substantial
       pain,” 18 Pa.C.S.A. § 2301, “is worded rather generally and does
       not provide a great deal of guidance.” Wertelet, 696 A.2d at
       210. We further recognized the lack of cases attempting to define
       the term. Id. In attempting to define the term, the panel
____________________________________________


2 We note that the trial court instructed the jury that it had to find Appellant
caused bodily injury to the victim to convict Appellant of simple assault. N.T.
Trial, 11/14/17 (p.m.), at 60-61. The trial court did not inform the jury that
it could convict Appellant of simple assault if it found Appellant attempted to
cause bodily injury under 18 Pa.C.S.A. § 2701(a)(1). However, as discussed
infra, the Commonwealth presented sufficient evidence to show Appellant
caused the victim bodily injury.

                                           -4-
J-S81040-18


     compared Wertelet’s actions with those of the defendants in the
     cases of Commonwealth v. Kirkwood, 360 Pa.Super. 270, 520
     A.2d 451 (1987) and Interest of J.L., 327 Pa.Super. 175, 475
     A.2d 156 (1984). In Kirkwood, the defendant was charged with
     simple assault for aggressively fast dancing with a woman. The
     victim testified that she had pleaded with Kirkwood to stop
     because he was hurting her, but that he had continued to swing
     her until her husband intervened. She said the incident lasted
     approximately forty seconds and left her with bruises and cut
     marks on her arms. As a result, she testified she suffered pain in
     her arms and her right knee for a short period of time thereafter.
     We concluded these facts did not constitute sufficient bodily injury
     to sustain a conviction of a simple assault, in that “temporary
     aches and pains brought about by strenuous, even violent,
     dancing are an inadequate basis for imposing criminal liability
     upon a dance partner for assault.” Kirkwood, 520 A.2d at 454.
     We also opined “the assault section of the Crimes Code was
     intended to protect and preserve one’s physical well-being and
     was not intended to prevent temporary hurts resulting from trivial
     contacts which are a customary part of modern day living.” Id.
     In Interest of J.L., supra, we reversed the adjudication of
     delinquency of a sixteen-year-old for simple assault where she
     elbowed her nephew to push him away. We noted “it is difficult
     to attach criminality to the pushing, shoving, slapping, elbowing,
     hair-pulling, perhaps even punching and kicking, that frequently
     occur between siblings or other members of the same family.” Id.
     at 157.

        Consequently, the Wertelet panel found the actions in
     Kirkwood and J.L. were “on par with the nature of the affront
     committed here by [Wertelet].” The panel reasoned as follows:

        There is no evidence that appellant reared back and kicked
        Trooper Funk as hard as she could. Indeed, she kicked him
        with the back of her heel as she was flailing about and
        squirming while the troopers attempted to handcuff her.
        Trooper Funk was not seriously impaired by the kicks, he
        was able to continue working, and he did not report even
        any bruising or swelling. Trooper Funk’s characterization of
        the pain as similar to ‘bumping your shin on a coffee table’
        aligns the encounter with those described above and does
        not fall within the general connotation of the term ‘injury.’

     Wertelet, 696 A.2d at 212, 213 (footnote omitted).

                                    -5-
J-S81040-18



                                       ***
        We find further support for our conclusion by examination of
     the cases defining bodily injury in the context of a simple assault.
     In the Interest of M.H., 758 A.2d 1249 (Pa.Super. 2000),
     appeal denied, 564 Pa. 735, 766 A.2d 1250 (2001), we affirmed
     an adjudication of delinquency for simple assault involving the
     reckless infliction of bodily injury to a high school teacher's aide.
     The evidence therein demonstrated M.H. aggressively grabbed the
     victim’s arm and pushed her up against a wall causing bruises on
     her arm that lasted several days. The injury did not require
     medical treatment or cause the victim to miss any work. On
     appeal, M.H. argued the evidence was insufficient to prove simple
     assault because the victim's injury did not constitute “bodily
     injury” under 18 Pa.C.S.A. § 2701(a)(1). After analyzing the
     rationale of Wertelet, we rejected this argument noting:

        We are not willing to view this incident as a ‘temporary hurt’
        resulting from a ‘trivial contact.’ It cannot be viewed as
        contact incident to a struggle as in Wertelet, which the
        officer there described as akin to bumping his shin. It
        cannot be viewed in any sense as social contact as was the,
        albeit aggressive, dancing in Kirkwood. Nor can we view
        this incident as the type of noncriminal contact resulting
        from family stress and rivalries as in Interest of J.L. In
        short, we do not consider M.H.’s conduct in any way a
        ‘customary part of modern day living.’ Kirkwood, 520 A.2d
        at 454.

     In the Interest of M.H., 758 A.2d at 1252. See, e.g.,
     Commonwealth v. Jorgenson, 341 Pa.Super. 550, 492 A.2d 2
     (1985) rev. on other grounds, 512 Pa. 601, 517 A.2d 1287 (1986)
     (stating “[a] jury may infer that striking a person across the face
     causes pain;” even if there is no testimony of pain);
     Commonwealth v. Adams, 333 Pa.Super. 312, 482 A.2d 583
     (1984) (affirming conviction for simple assault where victim was
     struck in the head with an object hard enough to almost knock her
     unconscious); Commonwealth v. Richardson, 431 Pa.Super.
     496, 636 A.2d 1195, 1196 (1994) (holding testimony that
     appellant’s punch broke officer’s glasses and caused pain for a few
     days was sufficient to sustain finding of actual bodily injury);
     Commonwealth v. Ogin, 373 Pa.Super. 116, 540 A.2d 549
     (1988) (en banc), appeal denied, 521 Pa. 611, 557 A.2d 343
     (1989) (finding substantial pain may be inferred from the

                                     -6-
J-S81040-18


      circumstances surrounding the physical force used, even in the
      absence of significant injury).

Marti, 779 A.2d at 1181-82. Given our precedent in In the Interest of M.H,

Jorgenson, Adams, Richardson, and Ogin, this Court has upheld

convictions for simple assault where the assaultive behavior in question is

more clearly criminal in nature.

      Likewise, in this case, the prosecution presented sufficient evidence to

sustain a finding that Appellant caused the victim bodily injury with his

behavior that was criminal in nature. The evidence established that Appellant

had his nine-year-old karate student take his clothes off and kneel over

Appellant’s bent knee. The victim testified that Appellant hit his bare buttocks,

sometimes up to 50 times, causing him to cry. It was reasonable for the jury

to infer that Appellant caused the victim pain as his spankings made the victim

cry and were so hard that the victim asked if Appellant’s spankings had left

red marks on his backside. The victim also indicated that Appellant gave him

these spankings on multiple occasions.

      Despite Appellant’s reliance on Kirkwood, the evidence shows that the

victim sustained bodily injury in the course of Appellant’s criminal conduct,

which was neither “trivial in nature,” nor “noncriminal contact resulting from

family stress and rivalries,” nor a “customary part of modern day living.”

Kirkwood, supra; Interest of J.L., supra.

      We are not persuaded by Appellant’s claim that the Commonwealth was

required to present evidence that the victim complained of pain, sustained

marks or bruises, or was in anyway impaired by Appellant’s conduct.         This

                                      -7-
J-S81040-18



Court has emphasized that “our caselaw does not require a victim to quantify

the precise level of the pain she sustained to establish that [he or] she

sustained bodily injury.” Davison, 177 A.3d at 959. Accordingly, we find the

circumstances in this case supported the jury’s verdict on the charge of simple

assault.3

       Second, Appellant argues that the trial court abused its discretion with

respect to prosecution expert witness Ms. Janine Fortney on two grounds: (1)

claiming Ms. Fortney was not qualified to testify as an expert in the dynamics

of sexual abuse and victim responses to sexual abuse and (2) arguing Ms.

Fortney improperly bolstered the credibility of the child victim.

       In reviewing a challenge to the trial court’s discretion in allowing expert

testimony, we are guided by the following principles:

       The admission of evidence is a matter vested within the sound
       discretion of the trial court, and such a decision shall be reversed
       only upon a showing that the trial court abused its discretion. The
       standard for qualification of an expert witness is a liberal one. The
       test to be applied when qualifying an expert witness is whether
       the witness has any reasonable pretension to specialized
       knowledge on the subject under investigation. If he does, he may
       testify and the weight to be given to such testimony is for the trier
       of fact to determine. A witness does not need formal education
____________________________________________


3 In Appellant’s issue statement of his appellate brief, he also claims the
Commonwealth failed to show he demonstrated the mens rea necessary for a
simple assault conviction. However, Appellant did not provide any further
development of this claim within his brief. As a result, this issue is waived.
Commonwealth v. Patterson, 180 A.3d 1217, 1229 (Pa.Super. 2018)
(quoting Commonwealth v. Johnson, 604 Pa. 176, 985 A.2d 915, 924
(2009) (finding that “[a]ny claim for which an appellant fails to include
“citation to relevant authority or fails to develop the issue in any other
meaningful fashion capable of review” is waived)).

                                           -8-
J-S81040-18


     on the subject matter of the testimony, and may be qualified to
     render an expert opinion based on training and experience.

Commonwealth. v. Serge, 837 A.2d 1255, 1260 (Pa.Super. 2003), aff'd,

586 Pa. 671, 896 A.2d 1170 (2006) (citations omitted).

     “Expert testimony is permitted as an aid to the jury when the subject

matter is distinctly related to a science, skill, or occupation beyond the

knowledge or experience of the average layman.              Conversely, expert

testimony is not admissible where the issue involves a matter of common

knowledge.” Commonwealth v. Carter, 111 A.3d 1221, 1222 (Pa.Super.

2015) (citations omitted). Expert testimony in sexual abuse cases is governed

by 42 Pa.C.S.A. § 5920, which provides:

     § 5920. Expert testimony in certain criminal proceedings

     (a) Scope.--This section applies to all of the following:

        (1) A criminal proceeding for an offense for which
        registration is required under Subchapter H of Chapter 97
        (relating to registration of sexual offenders).

        (2) A criminal proceeding for an offense under 18 Pa.C.S.
        Ch. 31 (relating to sexual offenses).

     (b) Qualifications and use of experts.—

        (1) In a criminal proceeding subject to this section, a
        witness may be qualified by the court as an expert if the
        witness has specialized knowledge beyond that possessed
        by the average layperson based on the witness's experience
        with, or specialized training or education in, criminal justice,
        behavioral sciences or victim services issues, related to
        sexual violence, that will assist the trier of fact in
        understanding the dynamics of sexual violence, victim
        responses to sexual violence and the impact of sexual
        violence on victims during and after being assaulted.


                                     -9-
J-S81040-18


         (2) If qualified as an expert, the witness may testify to facts
         and opinions regarding specific types of victim responses
         and victim behaviors.

         (3) The witness's opinion regarding the credibility of any
         other witness, including the victim, shall not be admissible.

         (4) A witness qualified by the court as an expert under this
         section may be called by the attorney for the
         Commonwealth or the defendant to provide the expert
         testimony.

42 Pa.C.S.A. § 5920 (footnote omitted).

      In this case, the Commonwealth sought to qualify Ms. Janine Fortney as

an expert witness on the dynamics of sexual violence and victim responses to

sexual violence pursuant to Section 5920(b)(1).            Ms. Fortney earned

Bachelor’s and Master’s degrees in social work and is certified in Trauma

Focused Cognitive Behavior Therapy.        She serves at the director of the

Children’s Center of Susquehanna and Wyoming Counties, where she is the

administrator of children’s advocacy programs and also serves as a forensic

interviewer of children who have suffered abuse. Ms. Fortney testified to her

twenty years of experience providing therapy and estimated that she has

treated over 800 individuals, 300 of whom were child sexual abuse victims.

As such, we conclude that the trial court did not abuse its discretion when it

qualified Ms. Fortney as an expert witness in the dynamics of sexual violence

and victim responses to sexual abuse as her education and experience gave

her a reasonable pretension to specialized knowledge in this area.

      We reject Appellant’s argument that Ms. Fortney was unqualified to

testify as an expert on the dynamics of sexual violence and victim responses


                                     - 10 -
J-S81040-18



to sexual violence based on Appellant’s claim that Ms. Fortney “could not

enumerate how many [of her child clients] had actually been abused and

[could not] expound on why they differ from adults in how they reported

abuse.” Appellant’s Brief, at 21.    Further, Appellant asserts that Ms. Fortney

“could not testify on any statistical analysis or her own experience regarding

the margin of error about her theories or explanations on how children are

impacted and may react, respond, and disclose sexual abuse.” Appellant’s

Brief, at 21. These questions do not relate to Ms. Fortney’s qualifications, but

rather, the weight the jury was free to give to her opinion. As we will not

disturb the jury’s credibility findings, Appellant’s claim is meritless.

      In addition, there is no evidence in the record to support Appellant’s

assertion that Ms. Fortney improperly bolstered the victim’s credibility. Our

Supreme Court has held that “[e]xpert testimony on relevant psychological

factors … does not directly speak to whether a particular witness was

untrustworthy, or even unreliable, as the expert is not rendering an opinion

on whether a specific witness [testified accurately.] … Rather, such testimony

teaches—it provides jurors with education by which they assess for

themselves the witness's credibility.” Commonwealth v. Walker, 625 Pa.

450, 480, 92 A.3d 766, 784 (2014).             Although the Walker Court was

discussing the admissibility of expert testimony with respect to witness

identification, the aforementioned principle is applicable to expert testimony

on the dynamics of sexual violence and victim responses to sexual violence.




                                      - 11 -
J-S81040-18



      In this case, Ms. Fortney testified that she had never met the victim and

had not reviewed any of his records. Consistently with her expert report, Ms.

Fortney only testified in general terms about the dynamics of sexual violence

and victim responses to sexual violence and did not discuss any particular

victim. She explained that each child victim may process abuse differently,

but generally will experience heightened emotion, fear, confusion, guilt, and

shame.   Recognizing that child victims are often abused by someone they

know and trust, Ms. Fortney also indicated that victims often have difficulty in

perceiving whether they are being abused before they realize what conduct is

right and wrong.

      Ms. Fortney continued to explain that children may not disclose their

abuse in the same way; child victims may be unwilling or reluctant to share

details of abuse by a known perpetrator with whom they share a bond. Ms.

Fortney acknowledged that children may only disclose part of the abuse and

later may share additional details of abuse. Moreover, when asked if children

give the exact details each time they give their account of abuse, Ms. Fortney

indicated that it would be hard for anyone to tell a story with the same words

multiple times.

      Appellant’s   reliance   on    the      Supreme   Court   precedent     in

Commonwealth v. Maconeghy, 642 Pa. 770, 775, 171 A.3d 707, 709–10

(2017) is unavailing.     The Supreme Court ruled that an expert gave

inadmissible testimony when he opined that the particular child witness had

been sexually abused, based on her statements to that effect. The Supreme

                                     - 12 -
J-S81040-18



Court affirmed this Court’s conclusion that the expert had improperly opined

as to whether the victim was telling the truth and “intruded into the jury's

function to assess the credibility of witnesses.” Id. at 775, 171 A.3d at 709–

10. See also Carter, 111 A.3d at 1223 (finding expert’s testimony admissible

when she discussed in general terms a child victim’s response to sexual abuse

and “did not offer any opinion regarding the victim’s credibility”).

      In this case, Ms. Fortney did not assess the victim’s credibility or discuss

how this particular victim reacted to being abused. Instead, Ms. Fortney spoke

generally about the dynamics of sexual violence and victim responses to

sexual violence, which provided a background against which the jury could

assess the victim’s credibility.   Accordingly, the trial court did not err in

allowing this expert testimony.

      Third, Appellant argues that the trial court improperly discharged Juror

#1 after Appellant’s trial had commenced.       The Commonwealth moved to

strike the juror after discovering the juror had been adjudicated delinquent

for indecent assault as a juvenile. Our standard of review is as follows:

      “The decision to discharge a juror is within the sound discretion of
      the trial court and will not be disturbed absent an abuse of that
      discretion.” Commonwealth v. Carter, 537 Pa. 233, 643 A.2d
      61, 70 (1994). “This discretion exists even after the jury has
      been [e]mpanelled and the juror sworn.” Id. (emphasis
      added). Our Supreme Court explained that “a finding regarding a
      venireman’s impartiality ‘is based upon determinations of
      demeanor and credibility that are peculiarly within a trial [court]’s
      province. ... [Its] predominant function in determining juror bias
      involves credibility findings whose basis cannot be easily discerned
      from an appellate record.’” [Commonwealth v.] Smith, 540
      A.2d [246, 256 (Pa.Super. 1998)] (quoting Wainwright v. Witt,


                                     - 13 -
J-S81040-18


      469 U.S. 412, 428–29, 105 S.Ct. 844, 83 L.Ed.2d 841 (1985)). It
      is the appellant’s burden to show that the jury was not impartial.
      Commonwealth v. Noel, 629 Pa. 100, 104 A.3d 1156, 1169
      (2014).
                                        ***
      In Commonwealth v. Briggs, our Supreme Court set forth the
      standard for prospective juror disqualification:

         The test for determining whether a prospective juror should
         be disqualified is whether he is willing and able to eliminate
         the influence of any scruples and render a verdict according
         to the evidence, and this is to be determined on the basis of
         answers to questions and demeanor. ... It must be
         determined whether any biases or prejudices can be put
         aside on proper instruction of the court. ... A challenge for
         cause should be granted when the prospective juror has
         such a close relationship, familial, financial, or situational,
         with the parties, counsel, victims, or witnesses that the
         court will presume a likelihood of prejudice or demonstrates
         a likelihood of prejudice by his or her conduct or answers to
         questions.

      608 Pa. 430, 12 A.3d 291, 333 (2011) (quoting Commonwealth
      v. Cox, 603 Pa. 223, 983 A.2d 666, 682 (2009)).

Commonwealth v. Rush, 162 A.3d 530, 537 (Pa.Super. 2017) (emphasis in

original).

      In this case, the trial court recognized that a citizen may be disqualified

from serving as a juror if he “has been convicted of a crime punishable by

imprisonment for more than one year and has not been granted a pardon or

amnesty therefor.” 42 Pa.C.S.A. § 4502(a)(3). The trial court reasoned that

Section 4502 would not automatically disqualify the juror as his juvenile

adjudication for indecent assault would not be punishable by a sentence of

imprisonment of more than one year.




                                     - 14 -
J-S81040-18



      Nonetheless, the trial court found it problematic that Juror #1 had a

juvenile adjudication for indecent assault as Appellant was on trial for indecent

assault in this case. This fact was not discovered during the jury selection

process as the juror questionnaire did not require the juror to reveal that he

had the juvenile adjudication. It is reasonable for the trial court to presume

a likelihood of prejudice given that Juror #1 and Appellant shared the similar

experience of having to defend themselves against allegations of indecent

assault. We conclude that the trial court properly exercised its discretion to

discharge Juror #1 on this basis.

      Fourth, Appellant argues that the trial court abused its discretion in

restricting the direct examination of defense witness, Lisa Kiernan, who was

the parent of another student at Appellant’s karate school.         Ms. Kiernan

testified that she observed some of her son’s karate classes and was never

dissuaded from doing so by Appellant. Defense counsel asked Ms. Kiernan

whether she observed “anything which caused [her] to have any suspicions.”

N.T. Trial, 11/14/17 (a.m.), at 88.           The trial court sustained the

Commonwealth’s objection to this line of questioning.

      It is well-established that “[a] trial court may exclude evidence that is

irrelevant to the issues presented. Evidence is not relevant ‘unless the

inference sought to be raised by it bears upon a matter in issue and renders

the desired inference more probable than it would be without the evidence.’”

Commonwealth v. Elliott, 622 Pa. 236, 288, 80 A.3d 415, 446–47 (2013)

(quoting Commonwealth v. Vallejo, 532 Pa. 558, 616 A.2d 974, 976

                                     - 15 -
J-S81040-18



(1992)).    In this case, it was proper for the trial court to refuse to allow

defense counsel to evaluate whether another parent had suspicions about

Appellant’s interactions with her child, as such evidence has no bearing on

whether Appellant assaulted the child victim in this case. As such, we cannot

find the trial court abused its discretion in precluding this irrelevant testimony.

       Fifth, Appellant claims the trial court imposed an illegal sentence for the

charge of corruption of minors as a felony of the third degree as he alleges

that the trial court failed to properly instruct the jury as to the “course of

conduct” element of the offense, which raised the grading of the charge from

a first-degree misdemeanor to a third-degree felony. Specifically, Appellant

argues that “other than a prior conviction, any fact that increases the penalty

for a crime beyond the prescribed statutory maximum must be submitted to

a jury and proved beyond a reasonable doubt.” Commonwealth v. Graham,

799 A.2d 831, 833 (Pa.Super. 2002) (quoting Apprendi v. New Jersey, 530

U.S. 466, 490, 120 S.Ct. 2348, 2362-63 (2000)).4

       Section 6301 defines the offense of corruption of minors and also

addresses the grading of the offense as follows:

       (1) (i) Except as provided in subparagraph (ii), whoever, being of
           the age of 18 years and upwards, by any act corrupts or tends
           to corrupt the morals of any minor less than 18 years of age,
           or who aids, abets, entices or encourages any such minor in
           the commission of any crime, or who knowingly assists or
____________________________________________


4We note that the Supreme Court subsequently held in Alleyne v. United
States, 570 U.S. 99, 111-112, 133 S.Ct. 2151, 2160 (2013) that “Apprendi
applies with equal force to facts increasing [a] mandatory minimum.”


                                          - 16 -
J-S81040-18


         encourages such minor in violating his or her parole or any
         order of court, commits a misdemeanor of the first degree.

         (ii) Whoever, being of the age of 18 years and upwards, by
         any course of conduct in violation of Chapter 31 (relating to
         sexual offenses) corrupts or tends to corrupt the morals of any
         minor less than 18 years of age, or who aids, abets, entices or
         encourages any such minor in the commission of an offense
         under Chapter 31 commits a felony of the third degree.

18 Pa.C.S.A. §6301(a)(1) (emphasis added). Thus, with respect to a charge

of corruption of minors as a third-degree felony, the trial court must instruct

the jury that the Commonwealth must prove that Appellant engaged in a

“course of conduct.” 18 Pa.C.S.A. § 6301(a)(1)(ii).     If the Commonwealth

cannot show a course of conduct, the corruption of minors offense is graded

as a first-degree misdemeanor under 18 Pa.C.S.A. § 6301(a)(1)(i).

      As an initial matter, we note that Appellant did not object to the jury

instruction on the offense of corruption of minors.    Our rules of appellate

procedure provide that “[i]ssues not raised in the lower court are waived and

cannot be raised for the first time on appeal.” Pa.R.A.P. 302(a). In addition,

to properly preserve a challenge to the adequacy or omission of a particular

jury instruction, the defendant must make a specific objection to the jury

instruction at trial. Commonwealth v. Hitcho, 633 Pa. 51, 93, 123 A.3d

731, 756 (2015) (citations omitted); Pa.R.A.P. 302(b) (“A general exception

to the charge to the jury will not preserve an issue for appeal. Specific

exception shall be taken to the language or omission complained of”);

Pa.R.Crim.P. 647(C) (“No portions of the charge nor omissions from the




                                    - 17 -
J-S81040-18



charge may be assigned as error, unless specific objections are made thereto

before the jury retires to deliberate”).

      However, this Court has treated a similar challenge to the grading of an

offense as raising a question as to the legality of the sentence, which is a non-

waivable issue.   Commonwealth v. Popow, 844 A.2d 13, 16 (Pa.Super.

2004).    Nevertheless, even assuming arguendo that Appellant’s claim

constitutes a non-waivable challenge to the legality of his sentence, his

argument is meritless.

      In Popow, the appellant argued that he was improperly sentenced for

EWOC as a third-degree felony because the jury was never specifically

instructed to make a finding on “course of conduct.” Similar to the crime of

corruption of minors, a charge of EWOC constitutes a third-degree felony when

the defendant engages in a “course of conduct” of endangering the welfare of

a child. 18 Pa.C.S.A. § 4304(b)(1)(ii). The Popow Court held the following:

      in order to be graded as a third-degree felony, the Commonwealth
      must allege in the information and present evidence at trial of the
      additional factor of “course of conduct,” and the jury must be
      instructed on such. Here, “course of conduct” is not an element of
      the offense of endangering the welfare of a child, but it is an
      additional fact, a jury question, that impacts the grading of the
      offense. We cannot merely assume the jury found this additional
      fact when no evidence of it was presented at trial and no mention
      of it was made in the jury's charge.

Id. at 18. As a result, this Court found that the trial court had improperly

graded the EWOC offense as a felony of the third degree as the criminal

information and the prosecution’s case at trial did not set forth allegations of



                                     - 18 -
J-S81040-18



evidence of a course of conduct. Moreover, the Popow court reasoned that

it could not conclude that the jury understood that they were making a finding

on the course of conduct factor without an appropriate instruction.

      We find the instant case distinguishable.      The criminal information

charged Appellant with corruption of minors as a third-degree felony alleging

Appellant engaged in a course of conduct on multiple occasions of using games

to dare the victim to undress and do various actions, like climb a metal pole,

jump on a desk, and submit to Appellant’s spankings and touches. Consistent

with these charges, the Commonwealth presented evidence at trial that

Appellant engaged in the aforementioned actions on multiple occasions.

      We also find that the trial court gave a proper jury instruction on the

corruption of minors charge. In reviewing the adequacy of the trial court’s

instruction, we consider the following principles:

             In reviewing a challenge to a jury instruction, the entire
      charge is considered, not merely discrete portions thereof. The
      trial court is free to use its own expressions as long as the
      concepts at issue are clearly and accurately presented to the jury.
      It is the policy of this Court to give our trial courts latitude and
      discretion in phrasing instructions.

Commonwealth v. Johnson, 630 Pa. 493, 552, 107 A.3d 52, 87–88 (2014)

(citing Commonwealth v. Eichinger, 591 Pa. 1, 915 A.2d 1122, 1138

(2007)).

      In this case, the trial court’s specific instruction on the corruption of

minors charge was as follows:




                                     - 19 -
J-S81040-18


     [Appellant] has been charged with corrupting a minor. To find
     [Appellant] guilty of this offense, you must find that each of the
     following elements has been proved beyond a reasonable doubt.
     First, that the [Appellant] was 18 years of age or older at the time
     of the incident giving rise to the charge. Second, that [the victim]
     was under the age of 18 at the time. And, third, that [Appellant]
     corrupted or tended to corrupt the morals of [the victim] by the
     following alleged conducts: That the said [Appellant] did dare a 9
     year old boy, [the victim] to become unclothed and did engage in
     spanking him on his bare buttocks on numerous occasions. It
     is not necessary for the Commonwealth to prove that the minor’s
     morals were actually corrupted or changed in any way. It is
     sufficient that you find beyond a reasonable doubt that
     [Appellant’s] acts tended to corrupt the morals of a minor. The
     courts of Pennsylvania have held that actions that tend to corrupt
     the morals of a minor are those that would offend the common
     sense of the community and the sense of decency, propriety and
     morality, which most people entertain.

           To summarize, if you find beyond a reasonable doubt
     that [Appellant] did the acts alleged, that those acts
     corrupted or tended to corrupt the morals of a minor, that
     he, [Appellant] was over 18 years of age, then you must find
     [Appellant] guilty of the charge of corruption of a minor. And if
     you find that any of those elements have not been proven beyond
     a reasonable doubt, the you must find him not guilty of this
     charge.

N.T. 11/14/18, at 58-60 (emphasis added).

     This instruction, which required the jury to find that Appellant

committed acts on “numerous occasions” that corrupted or tended to corrupt

the victim’s morals is consistent with the “course of conduct” requirement,

which this Court has defined as “multiple acts over time” or “a pattern of

actions composed of more than one act over a period of time, however short,

evidencing a continuity of conduct.”   Commonwealth v. Kelly, 102 A.3d

1025 (Pa.Super. 2014). Accordingly, when we view the instructions in their



                                    - 20 -
J-S81040-18



entirety, we find the trial court’s instructions clearly and accurately presented

to the jury the law with respect to his corruption of minors charge.

      Sixth, Appellant argues that the trial court abused its discretion by

imposing manifestly excessive sentences, which fell within and beyond the

aggravated range of the Pennsylvania Sentencing Guidelines.            Appellant

specifically contends that the trial court failed to consider relevant sentencing

criteria and mitigating circumstances, considered impermissible factors in

imposing its sentence, and neglected to place sufficient reasons on the record

to justify the sentences imposed.

      These claims constitute challenges to the discretionary aspects of

Appellant’s sentence. The following principles apply to our consideration of

these arguments:

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to an appeal as of right. Prior to reaching the
      merits of a discretionary sentencing issue[, w]e conduct a four-
      part analysis to determine: (1) whether appellant has filed a
      timely notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
      the issue was properly preserved at sentencing or in a motion to
      reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)
      whether appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
      (4) whether there is a substantial question that the sentence
      appealed from is not appropriate under the Sentencing Code, 42
      Pa.C.S.A. § 9781(b).

      When appealing the discretionary aspects of a sentence, an
      appellant must invoke the appellate court’s jurisdiction by
      including in his brief a separate concise statement demonstrating
      that there is a substantial question as to the appropriateness of
      the sentence under the Sentencing Code. The requirement that an
      appellant separately set forth the reasons relied upon for
      allowance of appeal furthers the purpose evident in the
      Sentencing Code as a whole of limiting any challenges to the trial

                                     - 21 -
J-S81040-18


      court’s evaluation of the multitude of factors impinging on the
      sentencing decision to exceptional cases.

Commonwealth v. Manivannan, 186 A.3d 472, 489 (Pa.Super. 2018)

(quotation marks, some citations, and bold omitted).

      Although Appellant filed a timely notice of appeal, the only claim he

preserved in his post-sentence motion and in the Rule 2119(f) statement in

his appellate brief was his claim that the trial court failed to consider mitigating

circumstances. Appellant claims for the first time on appeal that the trial court

failed to consider relevant sentencing criteria, considered impermissible

factors in imposing its sentence, and did not place sufficient reasons on the

record for its sentence. As noted above, “[i]ssues not raised in the lower court

are waived and cannot be raised for the first time on appeal.” Pa.R.A.P. 302.

Moreover, “issues challenging the discretionary aspects of sentencing must be

raised in a post-sentence motion or by raising the claim during the sentencing

proceedings.”    Commonwealth v. Mann, 820 A.2d 788, 794 (Pa.Super.

2003).    As Appellant’s failure to properly raise these claims denied the

sentencing court an opportunity to reconsider his sentence based on

Appellant’s arguments, these particular issues are waived on appeal.

      Thus, we proceed to review Appellant’s claim that the trial court did not

consider mitigating circumstances in imposing his sentence. We must assess

whether this claim is a substantial question meriting our discretionary review.

      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. A substantial question
      exists only when the appellant advances a colorable argument
      that the sentencing judge’s actions were either: (1) inconsistent


                                      - 22 -
J-S81040-18


      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.

Id. (quotation marks and some citations omitted). A claim that the trial court

erred by “imposing an aggravated range sentence without consideration of

mitigating circumstances raises a substantial question.” Commonwealth v.

Felmlee, 828 A.2d 1105, 1107 (Pa.Super. 2003).

      In reviewing a challenge to the sentencing court’s discretion, we are

cognizant of the following principles:

      We review the trial court's sentencing scheme for abuse of
      discretion. Commonwealth v. Walls, 592 Pa. 557, 926 A.2d
      957, 961 (2007). “[A]n abuse of discretion is more than a mere
      error of judgment; thus, a sentencing court will not have abused
      its discretion unless the record discloses that the judgment
      exercised was manifestly unreasonable, or the result of partiality,
      prejudice, bias or ill-will.” Id.

      Section 9781(c) of the Sentencing Code directs this Court to
      vacate a sentence and remand to the sentencing court if “the
      sentencing court sentenced outside the sentencing guidelines and
      the sentence is unreasonable.” 42 Pa.C.S.A. § 9781(c)(3).
      Likewise, § 9781(d) governs our review of the record:

         (d) Review of record.—In reviewing the record the
         appellate court shall have regard for:

            (1) The nature and circumstances of the offense and
            the history and characteristics of the defendant.

            (2) The opportunity of the sentencing court to observe
            the    defendant,    including    any     presentence
            investigation.

            (3) The findings upon which the sentence was based.

            (4) The guidelines promulgated by the commission.

      42 Pa.C.S.A. § 9781(d).


                                     - 23 -
J-S81040-18



     Our Supreme Court has addressed                the   §   9781(c)(3)
     “unreasonable” inquiry as follows:

       What makes a sentence “unreasonable” is not defined in the
       statute. Generally speaking, “unreasonable” commonly
       connotes a decision that is “irrational” or “not guided by
       sound judgment.” The Random House Dictionary of the
       English Language, 2084 (2nd ed. 1987); see 1 Pa.C.S. §
       1903 (words to be construed according to their common and
       approved usage). While a general understanding of
       unreasonableness is helpful, in this context, it is apparent
       that the General Assembly has intended the concept of
       unreasonableness to be a fluid one, as exemplified by the
       four factors set forth in Section 9781(d) to be considered in
       making this determination. Indeed, based upon the very
       factors set out in Section 9781(d), it is clear that the General
       Assembly intended the concept of unreasonableness to be
       inherently a circumstance-dependent concept that is flexible
       in understanding and lacking precise definition.

       [W]e decline to fashion any concrete rules as to the
       unreasonableness inquiry for a sentence that falls outside of
       applicable guidelines under Section 9781(c)(3). We are of
       the view, however, that the Legislature intended that
       considerations found in Section 9721 inform appellate
       review for unreasonableness. That is, while a sentence may
       be found to be unreasonable after review of Section
       9781(d)'s four statutory factors, in addition a sentence may
       also be unreasonable if the appellate court finds that the
       sentence was imposed without express or implicit
       consideration by the sentencing court of the general
       standards applicable to sentencing found in Section 9721,
       i.e., the protection of the public; the gravity of the offense
       in relation to the impact on the victim and the community;
       and the rehabilitative needs of the defendant. 42 Pa.C.S. §
       9721(b). Moreover, even though the unreasonableness
       inquiry lacks precise boundaries, we are confident that
       rejection of a sentencing court's imposition of sentence on
       unreasonableness grounds would occur infrequently,
       whether the sentence is above or below the guideline
       ranges, especially when the unreasonableness inquiry is
       conducted using the proper standard of review.


                                   - 24 -
J-S81040-18


      Walls, 926 A.2d at 963–64 (some citation omitted).

Commonwealth v. Ball, 166 A.3d 367, 370–71 (Pa.Super. 2017).

      There is no merit to Appellant’s claim that the trial court failed to

consider mitigating factors before imposing his sentence.      The court heard

statements in mitigation from the father of one of Appellant’s other students

and as well as from Appellant’s own father. The trial court also considered

Appellant’s allocution in which Appellant maintained his innocence, asserted

that he had spent his whole life devoted to helping people, and submitted a

list of selfless acts he had done for others out of his kindness.

      Defense counsel emphasized that Appellant had opened his karate

studio in 2011 and had trained approximately 150 students professionally,

ethically, and morally without incident. Moreover, defense counsel reiterated

that Appellant has never had substance abuse issues and only had one

misdemeanor conviction for furnishing alcohol to minors.       Defense counsel

also pointed out that the presentence investigation report indicated that

Appellant may have suffered physical or sexual abuse as a juvenile from one

of his mother’s paramours.

      Prior to announcing sentence, the trial court expressly stated on the

record that it had considered the nature and gravity of the offenses,

Appellant’s rehabilitative needs, and the impact on the community. The trial

court also indicated that it had closely reviewed the sentencing code and

guidelines before it formulated Appellant’s sentences.      The trial court also

acknowledged receiving the presentence investigation report. This Court has


                                     - 25 -
J-S81040-18



held that “[w]here the sentencing judge had the benefit of a pre-sentence

report, it will be presumed that he was aware of relevant information

regarding appellant's character and weighed those considerations along with

the mitigating statutory factors. Commonwealth v. Fullin, 892 A.2d 843,

849–50 (Pa.Super. 2006).

      The trial court emphasized that it found the nine-year-old victim’s

testimony to be credible and heartbreaking, considering Appellant had violated

the trust of the victim, who had idolized Appellant as a role model. The trial

court characterized Appellant’s conduct in making the victim climb naked up

a pole and spanking him as calculated actions directed at grooming the victim

for sexual advances.   The trial court opined that the victim, in addition to

shame and pain, would have long-term effects in placing trust in adults.

      Moreover, the trial court concluded that it was necessary to impose

sentences in the aggravated range or outside the sentencing guidelines. The

trial court remarked at Appellant’s cruelty in repeatedly forcing the victim to

make a choice between 10 hard spankings and 50 light spankings and

disguising it as a plan of conditioning and toughening of the child. The trial

court reveled at Appellant’s ability to repeatedly to engage in this course of

conduct despite the ramifications of his conduct on the child. Noting Appellant

had been previously charged with corruption of minors and subsequently

convicted of furnishing alcohol to minors, the trial court admonished Appellant

for not learning from a situation in which he was punished for acting

inappropriately in circumstances involving minors.    Based on the foregoing

                                    - 26 -
J-S81040-18



reasons, we conclude that the trial court did not abuse its discretion in

imposing Appellant’s sentence.

     Accordingly, we affirm Appellant’s judgment of sentence.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/20/2019




                                  - 27 -